Citation Nr: 1820073	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-24 971A	)	DATE
	)
	  )

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to an initial compensable evaluation for scar, left frontal side of forehead.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1994, with additional service in the Army Reserves. 

These issues come before the Board of Veterans' Appeals (Board) on appeal of December 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a December 2017 Travel Board hearing.  A copy of the transcript is associated with the file.

The issues of entitlement to service connection for low back and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder in an August 1994 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

2.  The evidence received since the August 1994 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a low back disorder.

3.  The RO denied service connection for a left knee disorder in a March 2005 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

4.  The evidence received since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a left knee disorder.

5.  The Veteran's scar, left frontal side of forehead is not shown to have any characteristic of disfigurement.


CONCLUSIONS OF LAW

1. The August 1994 rating decision denying service connection for a low back disorder is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The March 2005 rating decision denying service connection for a left knee disorder is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for a compensable evaluation for scar, left frontal side of forehead have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.118, Diagnostic Code 7800-7805 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

Low Back 

In an August 1994 rating decision, the RO denied service connection for a low back disorder.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the August 1994 rating decision, the RO considered the claim and service medical records, among other evidence.  The RO denied the claim on the basis that medical evidence did not show a chronic low back disability incurred in service.  In essence, the RO found that the Veteran did not have a current disability.

Since the August 1994 rating decision, the medical evidence, including a December 2012 VA examination, indicates that the Veteran has a current low back disorder.  
As such, this evidence goes to cure a prior evidentiary defect, e.g., evidence of a current disability, which was not previously substantiated in the August 1994 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for a low back disorder is warranted.

Left Knee 

The RO also denied service connection for a left knee disorder in the August 1994 rating decision.  However, more recently it denied service connection for a left knee disorder in a March 2005 rating decision.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.
At the time of the March 2005 rating decision, the RO considered the claim, service medical records, and the August 1994 rating decision, among other evidence.  The RO denied the claim on the basis of failure to submit new and material evidence.  Specifically, the RO noted that the Veteran's claim was denied in the August 1994 rating decision because there was no evidence of a current left knee disability.  As a result, the RO denied service connection in the March 2005 rating decision after determining that there was still not evidence of a current left knee disability. 

Since the March 2005 rating decision, the medical evidence, including a December 2012 VA examination, indicates that the Veteran has a current left knee disorder.  
As such, this evidence goes to cure a prior evidentiary defect, e.g., evidence of a current disability, which was not previously substantiated in the March 2005 rating decision.  Hence, this evidence is not cumulative.  Accordingly, reopening of the claim of service connection for a left knee disorder is warranted.

III. Increased Evaluation Left Forehead Scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Staged ratings are appropriate for a rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted.

Pursuant to the January 2013 rating decision on appeal, the Veteran was assigned a noncompensable evaluation for his left forehead scar under Diagnostic Code 7800, effective May 26, 2011.  It is of note that the Veteran has been assigned a separate 10 percent evaluation for the left forehead scar and a left hand scar under Diagnostic Code 7804, as both scars are painful.  38 C.F.R. § 4.118.

As a preliminary matter, the Board notes that Diagnostic Codes 7801 and 7802 are not applicable, as they pertain to scars not of the head, neck or face.

Diagnostic Code 7800 states in relevant part that:  A scar of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Note (1) to Diagnostic Code 7800 states that the eight characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (0.6 centimeters) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).   

A 30 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Higher 50 and 80 percent evaluations are available with increasingly severe criteria. However, as will be explained, the evidence is clear that they are not warranted here.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

Diagnostic Code 7804 states in relevant part that: One or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) to the Diagnostic Code states that "An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to the Diagnostic Code states that "If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars."  Note (3) to Diagnostic Code 7804 states, in relevant part, that scars evaluated under diagnostic code 7800 may also receive an evaluation under Diagnostic Code 7804, if applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

At a December 2012 VA examination, the examiner described the forehead scar as "well-healed."  The scar was vertical, nontender on palpation, not elevated or depressed, not adherent to the underlying tissue, there was no underlying soft tissue loss, no signs of inflammation, and no keloid formation.  The scar was stable.  It was 1cm long and 2mm wide.  The examiner noted that it was not disfiguring in nature.

The Veteran submitted a July 2014 Scars Disability Benefits Questionnaire (DBQ) filled out by a private physician.  The examiner noted that the scar was tender and resulted in continual throbbing pain.  The scar was not unstable.  It was measured as 3.5cm long and 0.1cm wide.  The examiner's report indicated that there were no characteristics of disfigurement.  Color photographs are of record and were reviewed.  The scar was visible and observed during the Board hearing. 

Having reviewed the medical and lay evidence of record, the Veteran's left forehead scar does not warrant a compensable evaluation under Diagnostic Code 7800.  Simply put, there is no evidence that the forehead scar embodies one characteristic of disfigurement. 

With respect to the 10 percent evaluation for the left forehead scar and left hand scar under Diagnostic Code 7804, the Board will leave that evaluation undisturbed.  Notably, there is no evidence of a third painful or unstable scar, or that either scar is both unstable and painful.  As a result, an increased evaluation is not warranted under that Diagnostic Code either.  

The Board has not overlooked the statements by the Veteran with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Jandreau v. Nicholson, 492 F.3d 1372   (2007).  The Board has considered the Veteran's reports along with the medical evidence of record.  Here, the most probative evidence consists of the VA examination and the private DBQ, prepared by competent providers.


ORDER

The application to reopen the claim of entitlement to service connection for a low back disorder is granted.

The application to reopen the claim of entitlement to service connection for a left knee disorder is granted.

Entitlement to an initial compensable evaluation for scar, left frontal side of forehead is denied.


REMAND

With respect to the Veteran's low back and left knee disorders on appeal, there are December 2012 VA medical opinions of record.  Having reviewed these opinions and the record, the Board has determined that remand is necessary in order to obtain new opinions.  

Specifically, the Board notes that neither opinion addressed the Veteran's period in the Reserves and the related treatment records.  A review of the reserve treatment records indicates potentially relevant notations.

In the context of the Veteran's time in the Reserves, the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101 (21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C. §§ 101 (24), 106, 1110, 1131.  

Both opinions discuss the in-service treatment for relevant conditions, but seem to focus on the lack of treatment or care in the aftermath of the Veteran's February 1994 separation from service.  However, treatment records from his period in the reserves do note relevant treatment for left knee and back conditions.  As a result, the Board finds that clarifying medical opinions are appropriate to address the Veteran's period in the reserves.  To aid the issuance of these opinions, the RO should take the appropriate steps to obtain the Veteran's personnel records indicating any period of ACDUTRA or INACDUTRA. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel records in order to determine any periods of ACDUTRA or INACDUTRA. 

2.  Obtain updated VA treatment records.

3. Return the claims file to a VA examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed low back and left knee disorders.  It is up to the discretion of the examiner if a new VA examination is necessary, or in the alternative, an addendum opinion is sufficient. 

Based on a review of the claims file and the clinical findings of any examination(s), the examiner is asked to provide a medical opinion as to:
(a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed low back disorder is causally or etiologically related to the Veteran's service, to include any periods of ACDUTRA or INACDUTRA.

(b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left knee disorder is causally or etiologically related to the Veteran's service, to include any periods of ACDUTRA or INACDUTRA.

A complete rationale for all opinions is required.  The examiner should address treatment records from active service and service in the Reserves as appropriate.   

The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed disability.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


